Citation Nr: 1735310	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction of the Veteran's disability rating for bilateral hearing loss, from 30 percent to 20 percent, effective August 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Veteran submitted a substantive appeal indicating that he wanted a BVA hearing by live videoconference.  By letters dated April 18, 2017 and May 2, 2017, he was informed that a videoconference hearing was scheduled for May 16, 2017 in Lakewood, Colorado.  The correspondences were respectively sent to two different addresses.  The Veteran did not appear for the hearing.  

Review of the record shows that both correspondences were returned as undeliverable.  The record does not show that the RO had made attempts to obtain a current address from the Veteran or his representative.  Furthermore, a more recent notification letter, dated August 11, 2017, was sent to another different address.  There has been no indication that the August 2017 letter was returned as undeliverable, thus suggesting that the Veteran is accessible.  Considering the RO did not make attempts to obtain the Veteran's current address and the record does not reflect the Veteran has withdrawn his hearing request, the Board finds that an attempt to locate the Veteran is appropriate.  The Board notes, however, that the burden is squarely on the Veteran to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  With this in mind, the Board strongly urges the representative, if the Veteran is unreachable, to cooperate in advising VA of the Veteran's current address, if known.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and confirm his current address.  If the Veteran is unreachable, contact the Veteran's representative and request the representative to provide any information possessed concerning the Veteran's current address.  The AOJ should also undertake reasonable efforts to obtain the Veteran's current address from pertinent sources.  The AOJ should document all efforts to obtain the Veteran's current address.

2.  Then, schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

Thereafter, return the claims file to the Board in accordance with current appellate procedures, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




